Citation Nr: 1122566	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for cystic acne with pseudofolliculitis barbae (PFB) of the scalp, occiput, beard, face, back and coccyx.

2.  Entitlement to an initial rating greater than 20 percent for painful scarring alopecia.

3.  Entitlement to an initial compensable rating for keloids over the scalp and neck.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1987 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in November 2010 and the transcript is of record.

The issues on appeal require clarification.  The Veteran was originally service connected for various skin related disabilities in a September 2007 rating decision, to include cystic acne, scarring alopecia, and PFB with keloid over the scalp and neck.  The Veteran filed a timely notice of disagreement (NOD) in June 2008 indicating he felt his skin condition is worse than currently rated.  The RO interpreted the NOD to apply only to the cystic acne disability and issued a Statement of the Case (SOC) in December 2008.  

Also in December 2008, the RO issued a new rating decision finding clear and unmistakable error (CUE) with the September 2007 rating decision and reclassified the service connected disability of "cystic acne" to include cystic acne with PFB of the scalp, occiput, beard, face, back and coccyx and assigned the disability a 30 percent rating.  The Veteran's scarring alopecia and keloid of the scalp and neck were still separately awarded (each rated as non-compensable) and not otherwise disturbed by the December 2008 rating decision.  The Board notes neither the December 2008 SOC nor the December 2008 rating decision addressed scarring alopecia or keloid of the scalp and neck.

In December 2008, the Veteran filed his substantive appeal form perfecting his appeal as to the cystic acne claim, but again indicating he disagreed with the rating for his scarring alopecia and keloids of the neck and scalp.  

The RO awarded the Veteran an increased rating to 20 percent for scarring alopecia in a May 2009 rating decision.  The Board notes, however, that the RO never issued a Statement of the Case (SOC) with regard to scarring alopecia or keloid of the scalp and neck.  During his hearing before the Board in November 2010 it was very clear the Veteran is disputing the current ratings of all his skin disabilities.  

The issues of entitlement to service connection for keloids/carbuncles under armpits and athletes foot/fungus of the bilateral feet have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his skin condition includes scarring over his face, head, back and buttocks along with painful keloids, and cystic acne.  The Veteran feels his condition is worse than currently rated.

As explained in the introduction, the Veteran is currently service connected for three skin-related disabilities as follows:  cystic acne with PSB over the scalp, occiput, beard, face, back and coccyx; painful scarring alopecia and keloids over the scalp and neck.  During his hearing, the Veteran testified that all these disabilities have worsened since he was last examined.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a skin examination in April 2007, over four years ago.  During his hearing before the Board in November 2010, the Veteran testified that his cystic acne had worsened in severity.  VA outpatient treatment records through May 2009 show continued treatment for the Veteran's various skin conditions and scars.  

For these reasons, the Board concludes a VA examination is warranted to ascertain the current severity and extent of all service-connected skin disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007)

The United States Court of Appeals for Veterans' Claims (CAVC) has held that if an appellant's condition is subject to active and inactive stages, an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).   In this case, the Veteran testified that his skin condition is the most severe in summer months.  Accordingly, the VA examination should be scheduled during the summer months.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from May 2009 to the present.

Scarring Alopecia and Keloid of the Scalp and Neck

As explained in the introduction, the Veteran was awarded service connection for various skin disabilities in a September 2007 rating decision, to include painful scarring alopecia and keloids over the scalp and neck.  The Veteran indicated in June 2008, December 2008 and November 2010 that he disagrees with the current ratings of these skin disabilities.

The Veteran was awarded an increased rating of 20 percent for scarring alopecia in a May 2009 rating decision, but the RO never issued a SOC with regard to either skin disability.  

Accordingly, the claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VAMC in Gainesville, Florida from May 2009 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations to ascertain the current severity of his cystic acne with pseudofolliculitis barbae (PFB) of the scalp, occiput, beard, face, back and coccyx as well as any other skin condition found.  The examination should be scheduled during the active phase of the Veteran's disability, i.e., during the summer months.  The examiner must conduct all necessary tests to ascertain any manifestations of the Veteran's disabilities.  

The examiner should detail findings related to scars on the chest, back, armpits, heads, buttocks, face, neck, back of the head, and top of the head.  The examiner should also describe the percentage of the body affected, and state whether the Veteran's skin condition has required the prescription of systemic therapy or immunosuppressive drugs.

The examiner is also asked to provide an opinion as to what the overall effect, if any, the Veteran's service-connected disabilities have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions. 

3.  Provide the Veteran and his representative a statement of the case as to the issues of entitlement to increased ratings for painful scarring alopecia, currently rated as 20 percent disabling, and keloid over the scalp and neck, currently noncompensably rated.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

4.  After the above is complete, readjudicate the Veteran's cystic acne with PFB issue.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
SIMONE C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


